UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-6530


DENNIS ALEXANDER PLAYER,

                Petitioner - Appellant,

          v.

ALVIN KELLER,

                Respondent – Appellee.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham.     L. Patrick Auld,
Magistrate Judge. (1:10-cv-00282-LPA)


Submitted:   September 16, 2011      Decided:   September 29, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Dennis Alexander Player,     Appellant    Pro Se.      Clarence Joe
DelForge, III, Assistant      Attorney    General,   Raleigh, North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dennis Alexander Player seeks to appeal the magistrate

judge’s    order    denying    relief      on    his   28    U.S.C.     § 2254    (2006)

petition.     The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                         See 28 U.S.C.

§ 2253(c)(1)(A) (2006).          A certificate of appealability will not

issue     absent     “a    substantial      showing         of    the   denial    of    a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).               When the

district court denies relief on the merits, a prisoner satisfies

this    standard     by    demonstrating        that   reasonable       jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);     see    Miller-El   v.   Cockrell,        537    U.S.   322,    336-38

(2003).     When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                          Slack,

529 U.S. at 484-85.           We have independently reviewed the record

and conclude that Player has not made the requisite showing.

Accordingly, we deny leave to proceed in forma pauperis, deny

the motion for a certificate of appealability, deny the motion

for appointment of counsel, and dismiss the appeal.                       We dispense




                                           2
with oral argument because the facts and legal contentions are

adequately   presented   in   the   materials   before   the   court   and

argument would not aid the decisional process.

                                                               DISMISSED




                                    3